DETAILED ACTION
The preliminary amendment filed 9/28/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 527 (as in fig 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-9, 11, 13-14, and 16-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oliphant (US 4,428,443).  
In regard to claim 1, Oliphant discloses a vibration isolating coupler (10) for reducing high frequency torsional oscillations in a drill string comprising: a first coupler portion (20, or 24) including an external surface and an internal surface; a second coupler portion (28 or 26) including an external surface and an internal surface portion; and a vibration isolating portion (10) extending between the first coupler portion and the second coupler portion, the vibration isolating portion including a first solid annular portion (fig 3, top of 10 where “10” is pointing) defining a first terminal end of the vibration isolating portion and a second solid annular portion (bottom of 10, fig 3) defining a second terminal end of the vibration isolating portion, the vibration isolating portion including a plurality of slots (56) extending from the first solid annular portion toward the second solid annular portion forming a plurality of vibration isolating elements (54), each of the plurality of vibration isolating elements is disconnected from adjacent ones of the plurality of vibration isolating elements by a corresponding one of the plurality of slots (as in fig 5), the plurality of vibration isolating elements enabling torsional rotation of the first coupler portion relative to the second coupler portion (as would perform, col. 4, line 54 – col. 5, line 8).
In regard to claim 2, Oliphant also teaches a central support (32), wherein each of the plurality of vibration isolating elements is coupled to the central support through a 
In regard to claim 3, Oliphant discloses the central support includes a central passage (32).  
In regard to claim 4, Oliphant also teaches wherein the central support includes an external surface portion and a solid cross-section (fig 2, solid material as shown).  
In regard to claim 5, Oliphant discloses wherein each of the plurality of vibration isolating elements, connecting elements and the central support is integrally formed (as connected together are considered integrally formed, as similarly claimed in instant claim 13 where different materials as connected together is claimed as integrally formed). 
In regard to claim 7. Oliphant further teaches wherein the first coupler portion and the second coupler portion include a threaded portion (fig 2 both portions threaded as shown).  
In regard to claim 8, Oliphant teaches wherein the vibration isolating coupler includes a longitudinal axis and the plurality of slots extending substantially parallel to the longitudinal axis (fig 3, slots have a length in the longitudinal axis direction and therefore extend in this direction).  
In regard to claim 9, Oliphant teaches a plurality of cavities (56) defined between adjacent ones of the plurality of connecting elements.  
In regard to claim 11, Oliphant teaches wherein each of the plurality of vibration isolating elements includes a first section that extends outwardly of one of the plurality of connecting elements in a first direction and a second section that extends outwardly 
In regard to claim 13, Oliphant discloses wherein the vibration isolating portion is integrally formed from different materials (as comprising 30 and 10 which may be considered as integrally formed as connected).  
In regard to claim 14, Oliphant teaches wherein each of the plurality of vibration isolating elements includes an external surface and an internal surface (as in fig 5), the internal surface of each of the plurality of vibration isolating elements defines an annular cavity (annular cavities 52 or 34).  
In regard to claim 16, Oliphant also teaches wherein the vibration isolating portion is integrally formed with first coupler portion and the second coupler portion (where coupler portions may be defined as 24 and 28, fig 2).  
In regard to claim 17, Oliphant discloses a method of isolating high frequency torsional vibrations from one portion of a drill string (22) connected to another portion of the drill string (as below 26) through a vibration isolating coupler (10) having a first coupler portion (24) connected to a second coupler portion (28) through a vibration isolating portion having a plurality of slots (56) defining a plurality of vibration isolating elements (54), the method comprising: introducing a torsional vibration into the first coupler portion (as inherently during drilling); and isolating the torsional vibration from the second coupler portion by torsional oscillation of the vibration isolating portion (col. 2, lines 48+).  

In regard to claim 19, Oliphant also discloses passing a fluid from the first coupler portion through the second coupler portion (as through 30, col. 3, lines 63+).  
In regard to claim 20, Oliphant also discloses wherein passing the fluid includes directing the fluid through a central passage (30) extending through the vibration isolating portion.  
In regard to claim 21, Oliphant also discloses wherein the plurality of vibration isolating elements are coupled to a central support (32) through a plurality of connecting elements (inner portion of 54) and wherein each of the plurality of vibration isolating elements, connecting elements, and the central support is integrally formed (as connected together as a single structure in fig 2 is considered integrally formed, as similarly claimed in instant claim 13 where different materials as connected together is claimed as integrally formed).




Allowable Subject Matter
Claims 6, 10, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ash et al. (US 9,677,347), Vertson (US 3,323,326), Garrett (US 3,099,918) and Bodine et al. (US 2,953,351) all disclose vibration isolating couplings and methods of use including a vibration isolating portion with slots extending between vibration isolation elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
3/22/2022